Divorce action between Cora Lee Bouchez and Achille N. Bouchez. From final decree of divorce, Cora Lee Bouchez appeals.
Affirmed. *Page 287 
We have for review on appeal a final decree of divorce in favor of the wife. The decree also divides equally the proceeds of a homestead which was about all the property of the parties.
The only part of the decree challenged is the division of the property. The wife is 54 years old; the husband is 67 years old. There were no children to this union of 14 years. The property was held as an estate by the entireties.
The conclusion reached by the chancellor was recommended by the master and we find no error clearly apparent and affirm the decree.
ADAMS, C.J., and CHAPMAN, SEBRING and HOBSON, JJ., concur.